Grant, J.
(after stating the facts). Two objections are raised against the proceeding: (1) That there was no legal evidence before the board of supervisors at either of their meetings, on March, 4th or May 1st, of the service upon each supervisor of the notice of the meeting, and that, without such evidence before them, it had no jurisdiction to proceed. (2) That the election in favor of said loan was obtained and procured through and by means *169of the corrupt offers or inducements to laboring men through the posters.
1. It is conceded that the notices were in proper form. The regularity of the proceedings is not attacked, except the proof of service of the notices. Proof of service of notice of both meetings was made, — upon some by mail, and upon some by serving personally. It is unnecessary to determine the question whether this proof was sufficient. In response to the first call, 41 out of the 54 supervisors were present at the meeting. In response to the second call, 48 out of the 54 supervisors were present, and one of the absentees was in Europe. It was not alleged in the bill, nor was it claimed upon the argument, that the supervisors were not actually served. The statute does not require proof of the service to be filed with the board, or to be recorded upon the record of its proceedings. The presumption is that such meetings are legally called, and it is incumbent upon him who attacks the validity of the meeting to show that the notices were not in fact served. State v. Board of Commissioners, 104 Ind. 123; Stockton v. Powell, 29 Fla. 63; Brigins v. Chandler, 60 Miss. 862; Corburn v. Crittenden, 62 Miss. 125; Rutherford v. Hamilton, 97 Mo. 543; Taber v. Ferguson, 109 Ind. 227; State v. City Council of Elizabeth, 30 N. J. Law, 365.
2. It remains to consider the question of corruption of the voters. We should not feel inclined to give this serious consideration were it not for the eminent counsel who have made the charge, and who, we must assume, have argued it in good faith. It is alleged in the bill of complaint “that the public sentiment in the city of Detroit, and throughout the county of Wayne, and the wishes and desires of the taxpayers thereof, are by a very great majority opposed to the purchase of any site forany county building, or the erection by said county of any building for a courthouse and county offices.” This allegation seems somewhat strange in view of the fact that the electors have twice within six months declared by very large majorities in favor thereof. There is nothing *170to show how many of the electors were taxpayers and bow many were non-taxpayers. The wishes and desires of the non-taxpayers are just as valid in the eye of the law as those of the taxpayers. It may be unjust and unwise to permit non-taxpayers to determine how much and for what the property owners of a municipality may be taxed. The people, however, have by statute law settled iliai nuutcr, and it is no concern of the courts whether the sentiment of the taxpayers is for or against it. It is the majority of the electors who,, under the statute, are entitled to decide the question.
Electors have not yet risen to that high state of morals that they will consider the public good and public necessity alone. In all elections electors a.re appealed to, both oin the hustings and in the press, to vote for measures which will conduce to their own private interest. The laborer desiring work had the same right to vote for this proposition because he thought or was told that he would obtain work, as the property owners near any proposed site would have to vote for it because they believed the improvement would enhance the value of their property. The relators named in the bill of chancery are prominent, well-known, and worthy citizens of the city of Detroit. It is alleged in the answer that they and many others who own property in the vicinity of the present city hall are against the building of separate county buildings, and in favor of tearing down the present city hall, and erecting on the present site a building for the joint use of the city and the county, under arrangements to be agreed upon between the two, because they believe that their property in that vicinity would be largely enhanced in value. If such a proposition were submitted to the electors, and the property owners in that vicinity should vote for the proposition because it would put money into their pockets, and should in the press or in public meetings, or in private solicitations, urge electors to vote for it for that reason, would they consider themselves to have been guilty of *171corrupting the voters? If the principle insisted upon is correct, there is probably not a single county building, or the removal of any county seat, which could not have been enjoined on the ground of the corruption of voters. We are cited to no authorities, nor do we believe that one can be found, holding that votes cast from such motives are in law corrupt and venal. It is unnecessary to pursue the subject further.
We have applied the rule urged in behalf of respondents by their learned counsel that “this court ought to go no further than to look into the information to see if it could, under' any circumstances, support an injunction.” If it could be admitted that all the averments in the bill in chancery in this regard were true, it would not authorize a court of equity to enjoin the proceedings. It would, moreover, be difficult to secure the construction of any necessary public improvement, dependent upon the vote of the electors, if courts of equity might restrain for such reasons. We think that important public improvements should not be compelled to await the “law’s delay” consequent upon the final determination of a long chancery suit, and that the writ of mandamus is proper, under the circumstances, to obtain a speedy determination.
We think there was no ground for issuing the injunction, and the writ must issue ordering its dissolution.
McGrath, C. J., Montgomery and Hooker, JJ., concurred. Long, J., did not sit.